Citation Nr: 0601342	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental disorder 
for compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
September 1952.

The claim for service connection for a dental disability 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision. In April 2000, the 
Board denied the claim on the basis that it was not well 
grounded. The veteran submitted a notice of appeal concerning 
this decision with the United States Court of Appeals for 
Veterans Claims (CAVC), but in March 2001, the CAVC dismissed 
the appeal for lack of jurisdiction (on the basis that the 
notice of appeal was untimely).

The veteran's representative subsequently submitted a motion 
for reconsideration of the Board's decision, which was denied 
in May 2001. However, in denying reconsideration, the Board 
noted that the April 2000 decision had been issued prior to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). The Board advised the veteran that the RO could 
readjudicate his claim pursuant to the VCAA, without regard 
to the Board's April 2000 decision.

By an October 2001 rating decision, the RO readjudicated the 
claim pursuant to Section 7 of the VCAA and again denied 
service connection for a dental disability, and also denied 
service connection for a psychiatric disability to include 
PTSD. The veteran perfected appeals concerning both claims 
and the Board remanded the case to the RO in November 2003 
for further action on the claims.

Service connection was denied for chronic brain syndrome with 
alcoholic factors and mental deterioration in March 1974.  
The current psychiatric disability claim is considered a new 
and separate claim; the veteran specifically claimed service 
connection for PTSD, which is a new diagnosis, and the 
current psychiatric diagnoses were not present in March 1974.  
See Ephraim v. Brown, 83 F.3d 399 (Fed. Cir. 1996).  
Accordingly, new and material evidence requirements are not 
considered to be applicable.



FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Anxiety disorder was not manifest in service and is 
unrelated to service.  

3.  The veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.


CONCLUSIONS OF LAW

1.  A psychiatric disorder including PTSD was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A dental disorder for compensation and treatment purposes 
was not incurred or aggravated in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records except for the discharge examination 
report are unavailable, and there are indications that if 
such records existed, they are presumed to have been 
destroyed by a fire at the National Personnel Records Center 
(NPRC) in 1973.  In cases where the service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 2002).  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110.  Service connection 
may be established for any disease diagnosed after discharge 
when all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Psychiatric disability including PTSD

The veteran's claim is inclusive of a claim for service 
connection for post-traumatic stress disorder.  However, the 
preponderance of the evidence indicates that the veteran does 
not have PTSD.  Two VA examiners, one in 2001, and the other 
in 2005, have examined him.  They both diagnosed anxiety 
disorder.  The first one stated that there is no evidence of 
a neuropsychiatric condition related to the veteran's Korean 
Conflict participation, and the second one indicated that the 
veteran's mental disorder does not meet the criteria to 
establish a diagnosis of PTSD, and that "subclinical PTSD" 
which is reported in VA medical records starting in June 
2002, means that not all of the clinical criteria to 
establish a diagnosis of PTSD are met.  The existence of a 
current disability is a cornerstone of a claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  Since the 
evidence shows that PTSD is not present, the Board can not 
grant service connection for it.  Id.  The Board notes that 
there have been amendments to 38 C.F.R. § 3.304(f) concerning 
service connection for PTSD during the course of the claim; 
the amendments do not affect the current appeal, however, as 
PTSD is not currently shown.

The focus of the Board's decision will thus turn to 
psychiatric disability that is currently shown.

Anxiety disorder is currently diagnosed, in both the July 
2001 and May 2005 VA psychiatric examination reports.  
Anxiety disorder is not shown or claimed to have been 
diagnosed in service.  Additionally, the veteran was 
clinically normal psychiatrically when examined for service 
separation in September 1952, and the examiner remarked, 
concerning "occasional palpitations," that the veteran had 
had simple nervousness.  The first post-service treatment 
shown for psychiatric problems is in 1970.  The July 2001 VA 
examiner's statement that there was no evidence of any 
neuropsychiatric condition related to his Korean Conflict 
participation is probative negative evidence on the matter of 
a nexus between the current anxiety disorder and service, as 
is the service separation examination report and the absence 
of an anxiety disorder diagnosis until years after service.  
The May 2005 VA examiner's opinion that the veteran's anxiety 
disorder is not related to service is also negative evidence.  
No relationship is shown between the current anxiety disorder 
and service.

Alcohol dependence in remission is also diagnosed in the 2001 
and 2005 VA examination reports.  However, by definition, if 
it is in remission, per Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), its symptoms have either 
diminished or abated, and if it is not disabling, then the 
requirement of a current disability from it is not present.  
As such, the claim would have to fail.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 43-144 (1992).  Moreover, 38 U.S.C.A. § 1110 
provides specifically that no compensation shall be paid if 
the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs. 

The Board notes that the veteran reported in 1973-1974 that 
he had been treated for nerves in service.  The service 
separation report is corroboration enough that the veteran 
was nervous in service, but he was normal on service 
discharge examination and his own lay statements are not 
competent diagnoses of the currently shown psychiatric 
disease being present in or related to service.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The Board notes that the veteran was awarded the Combat 
Infantryman Badge and that he has made allegations about what 
occurred during combat, as well as that his statements 
concerning what happened in combat should be accepted, per 
38 U.S.C.A. § 1154(b) (West 2002), if they are consistent 
with the circumstances of service.  However, disposition of 
the veteran's claim of service connection for psychiatric 
disability turns on the lack of competent nexus evidence, 
rather than on what happened in service.  Section 1154(b) 
does not substitute for the needed nexus evidence.  See 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996). 


In light of the above, service connection for psychiatric 
disability to include PTSD is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Dental disorder

The veteran is seeking service connection for missing teeth 
so that he may receive dental treatment at VA facilities.  He 
reported in January 1998 that some "pieces" were removed 
during his active service, and the Board has interpreted this 
to mean that the veteran is claiming that either teeth or 
portions thereof were removed or extracted during his period 
of active duty.  In fact, the veteran added or clarified in 
May 2004 that teeth numbers 2, 10, and 16 were extracted 
while he was on active duty, and that past hygiene and poor 
diet in combat caused his teeth to deteriorate and that he 
had bleeding of the gums in service.

At the time the veteran submitted his dental claim in January 
1998, regulations provided that service connection would be 
granted for disease or injury of individual teeth and the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service. 38 C.F.R. § 3.381(a) 
(1998).  Subsequent to submission of all evidence and 
issuance of the Statement of the Case in October 1998, the 
regulations governing service connection and outpatient 
treatment of dental disabilities were amended, effective June 
8, 1999.  It appears that the revised regulations include a 
substantive expansion of the bases for eligibility for 
outpatient dental treatment, and the veteran has now been 
given a copy of them, in the August 2005 supplemental 
statement of the case.

Prior to amendment, the regulations provided, at 38 C.F.R. § 
4.149, that treatable carious teeth and replaceable missing 
teeth could be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 4.149 (1998).  This definition is 
retained in the amended regulations, but now appears at 38 
C.F.R. § 3.381(a) (2005) rather than at 38 C.F.R. § 4.149, 
which has been removed.  38 C.F.R. § 3.381 now also provides 
that the rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred in or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other service 
trauma, or whether the veteran was interned as a prisoner of 
war. 38 C.F.R. § 3.381(b).

Further, the amended regulations provide for service 
connection, for treatment purposes, of teeth filled or 
extracted more than 180 days after service entry.  The 
regulation notes, at 38 C.F.R. § 3.381(e)(3), that third 
molars will not be service-connected unless disease or 
pathology developed after 180 days or more of active service, 
or unless the removal was due to dental trauma.  In addition, 
teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, such 
treatment may be available to the veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility therefor.  For instance, outpatient 
dental treatment on a one-time completion basis is available 
to veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI).  38 C.F.R. § 17.161 (2005).  For the purposes of 
determining whether a veteran has Class II(b) eligibility for 
dental care under 38 C.F.R. § 17.161, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service, including 
tooth extraction.  See VAOPGCPREC 5-97 (January 22, 1997).

A compensable, 10 percent, disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all lower anterior 
teeth or all upper and lower teeth on one side; a zero 
percent disability rating is warranted where the loss of 
masticatory surface can be restored by suitable prosthesis. 
These ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2005).

The veteran has not presented any medical evidence suggesting 
that he currently has a compensable dental disorder or 
disability which is related to the period of active service.  
As noted, the majority of the service medical records are 
unavailable for review, and thus, the Board does not have a 
record of the veteran's dentition at the time of induction.  

The September 1952 separation examination report shows that 
teeth numbers 3, 5, 31, and 30 were missing on the right, and 
teeth numbers 14, 15, 18, and 19 were missing on the left.  
In addition, tooth number 2 on the right was noted to be 
restorable as were teeth numbers 10 and 16 on the left, and 
tooth number 12 on the left was noted to be nonrestorable.  
However, the record does not include evidence showing in-
service dental trauma; to the contrary, the veteran has 
indicated in May 2004 that poor hygiene and diet in combat 
caused his teeth to deteriorate and that he had bleeding of 
the gums and 3 teeth extracted in service.

The Board concludes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) do not apply, as the veteran has not alleged that 
he incurred dental trauma while engaging in combat with the 
enemy.  Instead, he indicated that poor hygiene and diet in 
combat caused his teeth to deteriorate, and that teeth were 
extracted in service.  Thus, the preponderance of the 
evidence shows that there was no dental trauma during 
service.


The veteran had missing teeth on service discharge and 
alleges, in essence, treatable carious teeth and periodontal 
disease in service.  It is neither contended nor shown that 
there is lost masticatory surface which cannot be restored by 
suitable prosthesis, or, that there is loss of all lower 
anterior teeth or all upper and lower teeth on one side.  
Therefore, the veteran is not entitled to outpatient dental 
treatment per 38 C.F.R. § 3.381(a), which refers to 38 C.F.R. 
§ 17.161.  Under 38 C.F.R. § 17.161 Class I, there must be a 
compensable disability, and there is not. Additionally, he is 
not entitled to outpatient treatment of these under 38 C.F.R. 
§ 17.161, Class II (a), as there is no combat wound or 
service trauma.

Furthermore, he is clearly not entitled to dental treatment 
on a one-time completion basis as he was discharged from 
service in 1952 and initial record of a claim for dental 
treatment was not made until 1973.  Finally, it is neither 
claimed nor shown that the appellant meets any of the other 
dental treatment eligibility categories set forth in 38 
C.F.R. § 17.161.

Under the circumstances, service connection for dental 
disorder for compensation and treatment purposes is not 
warranted.

Accordingly, the claim for service connection for a dental 
disorder, for the purposes of VA outpatient dental treatment, 
is denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In a July 2001 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claim, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. Additional time was 
provided in 2004 and 2005, and the claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim. 

The Board acknowledges that the VCAA notice in July 2001 
preceded the October 2001 adjudication and that after the 
October 2001 rating decision was promulgated, the AOJ 
provided additional 5103(a) notice to the claimant.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice is harmless error.  There were notices before and 
after the adjudication and the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  The veteran was asked for particulars 
regarding service medical records in March 2004, and he did 
not respond to that notice.  Also after the VCAA notice, the 
AOJ obtained additional VA medical records and statements 
from the veteran and there was a VA medical examination in 
May 2005.  Any timing-of-notice error was sufficiently 
remedied by the process carried out during the course of the 
claim and appeal so as to provide the claimant with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Any timing-of-notice error was thus 
nonprejudicial in this case because the error did not affect 
the essential fairness of the adjudication. Id.


Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records, and VA examination reports have been obtained. The 
Board finds that VA has done everything reasonably possible 
to assist the claimant. The veteran's failure to provide 
particulars as requested in March 2004 would make futile any 
further VA attempts to search for service medical records. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


ORDER

Entitlement to service connection for a psychiatric 
disability to include PTSD is denied.

Entitlement to service connection for a dental disorder for 
compensation and treatment purposes is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


